Title: From Abigail Smith Adams to Mercy Otis Warren, 16 January 1803
From: Adams, Abigail Smith
To: Warren, Mercy Otis



My dear Madam
Quincy Jan’ry 16th 1803

It was with much pleasure I recognized the Hand writing of an old Friend, tho only in the signature of her name. It recalled to mind those days of pleasureable intercourse, “when thought met thought,” and a happy union of sentiment endeard our Friendship, which neither time, or distance has effaced from my Bosom. I have sympathized with you, in sickness and in sorrow, much oftner than my pen has detailed it to you. I too have tasted of the bitter cup of affliction—and one is not, cut off in the Meridian of Life.
I was happy that my son had an opportunity of paying his respects to the ancient Friends of his parents. We should be equally glad to see your sons when ever they pass this way. his visit to Plimouth was necessarily short, or he would have spent more time with you.
You observe that you have not seen any effect of my pen for a long time. Indeed my dear Madam, I have avoided writing for these two years past a single Letter, except to my Sister, and Children. the sacred deposit of private confidence has been betrayed, and the bonds of Friendly intercourse snapt assunder to serve the most malicious purposes; even a jocular expression has been made to wear the garb of sober reality: the most innocent expressions have been twisted, mangled & tortured into meanings wholy foreign to the sentiments of the writer. I have been ready to exclaim with the poet, “What sin unknown dipt you in Ink?”
There now lies before me an AEgis of the present year; in which is draged to light, the intercepted Letter, said to have been written to your worthy Husband, in the year 1775, and publishd in an English Magazine. The design of the publisher appears from the introduction of the Letter, to make it believed, that the person alluded to as a pidling Genius, was Gen’ll Washington, and that the supposed writer was engaged in a plot to get him removed from the command of the Army, that he possesst a Sanguinary revengefull temper, and was desirious of punishment without mercy: without adverting to the period when the Letter was written  the state of the country at that time, before the declaration of Independance had sit it free from the Shackles and Chains which were prepared for it, and when we were hazarding an attempt to form a Government for ourselves, it was natural for the Letter writer to inquire: will your judges be Bold? will they feel firm? will they dare to Execute the Laws under their present circumstances? with their Capitol in the possession of a powerfull Enemy, and many of their near and dear Friends shut up within it, prisoners to them. The old Actors are gone off the Stage. few remain who remember the perils and dangers to which we were then exposed, and fewer still who are willing to do Justice to those who hazarded their lives and fortunes, for to secure to them the blessings which they now possess, and upon which they Riot, and Scoff. little regard is paid to that prohibition, thou shalt not bear false witness, or to that system of Benevolence which teaches us to Love one another, and which I trust, we my dear Madam shall never lose sight of, however reviled and despightfully used.
Your friends tho not exempt from the infirmities of age, are in the enjoyment of many blessings, amongst which is a comfortable portion of Health, and rural felicity. We enjoy the present with gratitude, and look forward to brighter prospects, and more durable happiness in a future state of existance, where we hope to meet, and rejoice with those whom we have loved, and revered upon Earth.
As to the little pecuniary matter between us, which but for your reminding me of, would never have been recollected by me, I know not where the papers are. I have not seen them or thought of them for many years. I have not any thing upon Book and the amount can be but a triffel, and I beg you not to give yourself any further concern about it, as I have not any demand upon you, but a continuence of that Friendship and regard, commenced in early Life, and never designedly forfeited / by Your Friend s
Abigail Adam
Both Mr Adams and your Friend unite our best wishes for the Health and happiness of Genll Warren and yourself and Family.